Citation Nr: 1034065	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for fibromyalgia with 
immune system failure.

2.  Entitlement to service connection for irritable bowel 
syndrome.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Veteran and her friend


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from July 1975 to December 1975 
and from June 1988 to December 1988.  She also had unverified 
active duty for training (ACDUTA) and inactive duty for training 
(INACDUTRA) service in the Army National Guard, Nevada Air 
National Guard, North Carolina Air National Guard, and the Air 
Force Reserve.   

In February 2008, the Board of Veterans' Appeals (Board) granted 
a 70 percent rating for service-connected reflex sympathetic 
dystrophy of the right arm and hand; reopened a claim for service 
connection for fibromyalgia with immune system failure and 
remanded the reopened claim and a claim for service connection 
for irritable bowel syndrome to the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada (RO) for additional 
development.  




The issues listed on the title page are REMANDED to the 
appropriate RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

In February 2008, the Board remanded this case to the AMC/RO for 
additional development, to include VA examinations. The Veteran 
was sent a letter by VA in August 2009 telling her that VA 
examinations were scheduled for September 16, 2009 at the VA 
Medical Center in Reno, Nevada.  

The Veteran told VA personnel that she was moving to Hawaii in a 
few days and withdrawing her claim so that she could refile it in 
Hawaii.  A November 2009 supplemental statement of the case 
denied the claims and noted that the Veteran had failed to report 
for the scheduled VA examinations in September 2009; it was noted 
that she would have to provide written notification if she wished 
to withdraw her claims.  Also on file is a statement from the 
Veteran, which is dated on September 14, 2009 and was received by 
the RO in Honolulu on September 14, 2009, in which she said that 
an urgent family situation required her to transfer to Hawaii and 
miss the scheduled VA examinations.  She said that she wanted to 
be examined in Honolulu, Hawaii, as she would be there for 18 
months.

Because there is evidence that the Veteran made an attempt to 
timely notify VA of her inability to attend the scheduled 
examinations in September 2009, and because it appears that she 
desires to be examined in Hawaii and continue her appeal, the 
Board finds that another attempt must be made to examine the 
Veteran prior to Board adjudication of the issues on appeal.  
Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for fibromyalgia and irritable 
bowel syndrome that is not evidenced by the 
current record.  The Veteran must be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The AMC/RO must then 
obtain these records and associate them with 
the claims folder.

2.  After the passage of a reasonable amount 
of time, the AMC/RO will afford the Veteran 
VA medical examinations in Honolulu, Hawaii, 
to be conducted by appropriately qualified 
physician(s), who will respond to the 
inquiries below.  The claims folder, and a 
copy of this remand, will be made available 
to the examiner(s) who must acknowledge such 
receipt and review in any report generated as 
a result of this remand.  The examiner(s) 
will respond to the following inquiries:

a.  Did the Veteran's reflex 
sympathetic dystrophy cause or 
contribute to the development of 
fibromyalgia?  In particular, was the 
development of reflex sympathetic 
dystrophy also accompanied by the 
development of fibromyalgia?  The 
examiner(s) must state the medical 
basis for any conclusions rendered, 
and if he or she cannot respond to 
this inquiry without resort to 
speculation, he or she must so state.

b.  Did the Veteran's reflex 
sympathetic dystrophy cause or 
contribute to the development of 
irritable bowel syndrome?  In 
particular, was the development of 
irritable bowel syndrome also 
accompanied by the development of 
fibromyalgia?  The examiner(s) must 
state the medical basis for any 
conclusions rendered, and if he or she 
cannot respond to this inquiry without 
resort to speculation, he or she must 
so state.

c.  If the examiner(s) responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO will notify the Veteran that 
it is her responsibility to report for the 
above examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for a scheduled examination, documentation 
needs to be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  The AMC/RO must then readjudicate the 
claims of service connection for fibromyalgia 
with immune system failure and for irritable 
bowel syndrome, to include consideration of 
all of the evidence of record.  If either of 
the benefits sought on appeal remains denied, 
the Veteran and her representative will be 
furnished a supplemental statement of the 
case with reasons and bases for the decision.  
The Veteran and her representative will be 
then given an appropriate opportunity to 
respond thereto.  

6.  If the AMC/RO determines that service 
connection is warranted for fibromyalgia, it 
must also ensure that adequate development 
is accomplished as to the issue of whether 
service connection is warranted for 
irritable bowel syndrome, as caused by the 
to-be-service-connected fibromyalgia.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


